Citation Nr: 0402383	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-13 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for eye disorder 
including glaucoma.

4.  Entitlement to service connection for a lung disorder.

5.  Entitlement to service connection for a disorder of the 
left hip or side.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from November 1966 to August 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision by the Columbia, South Carolina, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect 
complaints, diagnoses of, or treatment for hearing 
impairment, tinnitus, glaucoma, or a disorder of the left hip 
or side.

2.  A November 1968 chest X ray revealed a calcified primary 
complex on the right.

3.  The veteran has eye disorders, including glaucoma, and a 
history of fungal infections and cerumen impaction of the 
ears, but there is no medical evidence that he currently has 
a hearing loss, tinnitus, a lung disorder, or a disorder of 
the left hip or side.

4.  There is no medical evidence linking a claimed disorder 
to the veteran's military service.


CONCLUSION OF LAW

The veteran did not incur or aggravate hearing loss, 
tinnitus, an eye disorder including glaucoma, a lung 
disorder, or a disorder of the left hip or side, in military 
service, nor may a sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2001, the veteran claimed entitlement to service 
connection for hearing impairment, tinnitus, an eye disorder, 
a left hip/side disorder, and a lung disorder.  He said his 
hearing disorders began in the early 1970's, but he was not 
treated for them until 2001.  He said a lung disorder and a 
disorder of the left hip and side began in 1980, and an eye 
disorder began in 1995.  In an August 2001 statement the 
appellant said he was a machinist's mate in service and used 
a material that contained fiberglass to clean up grease and 
oil spills.  He contended that he currently had a lung 
disorder as a result of his exposure to such materials in 
service.

In an August 2001 letter, the RO notified the veteran of the 
evidence he needed to substantiate his claims, advised that 
he could submit that evidence or VA would attempt to obtain 
it if he identified the custodians thereof.  The letter also 
advised him that VA would obtain his service medical records.

The veteran's service medical records do not reflect 
complaints or diagnoses of, or treatment for a hearing 
impairment, tinnitus, an eye disorder to include glaucoma, or 
a left hip/side disorder.  A November 1968 chest X ray did 
show a calcified primary complex on the right.

In a September 2001 letter, the veteran said that the 
material used to clean up grease and oil spills was called 
Sorbisil, and he contended that that material "had an 
effect" on his lungs.  He identified several health care 
providers who had treated him, and authorized VA to obtain 
their records of treatment.  He also said he contracted 
tuberculosis in 1984, and was treated then in Frostproof and 
Winter Haven, Florida, but did not know the names of treating 
physicians.

Records from Eyesight Associates began in 1991 when 
examination revealed the veteran to be a glaucoma 
"suspect."  The impression, after a January 1994 
examination, was mixed bilateral astigmatism, meibomian gland 
blockage on the right, bilateral nuclear sclerosis, ocular 
hypertension in a glaucoma suspect, and optic nerve change on 
the right.  In July 2000, there was a corneal lesion on the 
left and glaucoma was diagnosed.

In an October 2001 letter, Wayne West, OD, reported that he 
first saw the veteran in October 2000.  The veteran had 
glaucoma and was, at the time of that examination, out of 
medication.

Two April 2001 records from Raymond Kaplan, MD, noted a 
history of recurrent right otorrhea and otalgia.  Examination 
revealed cerumen impaction in the left ear and purulent 
debris, which the doctor thought was a residual of a fungal 
infection, in the right.  The cerumen impaction was removed 
and the ears were cleaned.

A May 2001 record from Richard Beck, MD, noted the veteran's 
complaints of hearing loss and a sensation of pressure in the 
right ear.  Examination revealed minimal cerumen in the left 
ear.  Examination of the right ear revealed a fungus, 
purulent debris, and cerumen impaction.  The tympanic 
membrane was dull on the right, and clear on the left.  A 
hearing loss was not diagnosed.

The January 2002 RO decision denied service connection for 
all conditions claimed.  In an April 2002 statement the 
veteran disagreed with the RO decision.  In an August 2002 
Substantive Appeal, which failed to identify errors of fact 
or law in the RO decision, see 38 U.S.C.A. § 7105(d)(3), the 
veteran requested a hearing by a Board member at the RO.  
Such a hearing was scheduled in October 2003, but the veteran 
failed to report for it.  No argument was presented in either 
the notice of disagreement or the substantive appeal 
addressing why service connection was in order.

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

Service connection for sensorineural hearing loss may be 
granted if the disorder was compensably disabling within a 
year of the veteran's separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (2003).  

In this case, the veteran's service medical records do not 
show complaints, diagnosis, or treatment of hearing loss, 
tinnitus, glaucoma or any other eye disorder, a lung 
disorder, or any disorder of the left hip or side.  There is 
no medical evidence that the veteran currently has hearing 
loss, tinnitus, or a disorder of the left hip or side.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a current disability, there can be no 
valid claim).  The appellant has eye disorders, including 
glaucoma, but they were first noted in 1991, more than 20 
years after his separation from service, and there is no 
medical evidence linking any current eye disorder to his 
military service.  Rabideau.  

The veteran contends that he contracted tuberculosis in 1984, 
but there is no medical evidence to that effect, no medical 
evidence of a current lung disorder, and no medical evidence 
linking tuberculosis in 1984 to his military service some 14 
years earlier.  Brammer; Rabideau.  In sum, there is a dearth 
of medical evidence of current disability, and no medical 
evidence linking a current disability to the veteran's 
military service.  The claims are denied.

The decisions here were made in contemplation of the Veterans 
Claims Assistance Act of 2000 (VCAA) which prescribes VA 
duties to advise a claimant of the evidence needed to 
substantiate a claim, and to help a claimant obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002).  VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  In its August 2001 
letter, issued prior to the rating decision in question, the 
RO provided the veteran with the notice required by VCAA.  
Further, the RO contacted health care providers the veteran 
identified and obtained relevant treatment records.  
Accordingly, the Board finds that VA has complied with the 
notice and duty to assist provisions of the VCAA.

In a November 2003 written brief presentation, his 
representative asserted that the veteran should be afforded a 
VA examination, and even suggested that providing such an 
examination was part of the VA duty to assist.  The VCAA, and 
the implementing regulation, provide, however, that a VA 
examination is only required when one is needed to adjudicate 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
A VA examination is not needed to adjudicate these claims 
because the evidence of record poses no medical questions for 
an examination to resolve.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).


ORDER

Service connection for a hearing loss, tinnitus, an eye 
disorder, to include glaucoma, a left hip/side disorder, and 
a lung disorder is denied.  


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



